Appeal by claimants from so much of a final decree in a proceeding to condemn certain lands for a bridge approach in Kings county as fixes the award for damage parcels Nos. 93, 93A, 93B, 93C, 97 and 97A. Final decree, in so far as appealed from, reversed on the law and the facts, with costs to the claimants, and the matter remitted to the Special Term for the purpose of determining the amount of damages to which the claimants are entitled. The damage map failed to show all of the claimants’ property which, it is now conceded, consisted of a contiguous tract containing 165,000 square feet. The expert called by the city based his estimate of damage upon the theory that Townsend street and Scott street were public streets separating the claimants’ property into several parcels and gave no consideration, in so far as consequential damages were concerned, to that portion of the claimants’ property lying west of Townsend avenue. It is apparent that the amount awarded did not allot any consequential damages to this parcel containing approximately 65,000 square feet, although it was deprived of practically all of its street frontage. We believe that a new hearing should be had and the damage map corrected to show all of the claimants.’ property. (Matter of City of New York, 143 App. Div. 515; Matter of City of New York, 193 N. Y. 117.) Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.